Citation Nr: 0802872	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to malaria.

2.  Entitlement to service connection for a heart condition, 
including as secondary to malaria. 

3.  Entitlement to service connection for diverticulitis and 
colon problems, including as secondary to malaria. 

4.  Entitlement to service connection for arthritis of 
multiple joints. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1945 to January 1947.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2007, the 
veteran submitted additional medical evidence with a waiver 
of RO initial review.

A July 2005 letter by the Debt Management Center notified the 
veteran that he was paid $8,353.00 more than he was entitled 
to receive.  Since he was currently receiving VA benefits, VA 
planned to withhold those benefits until the amount he was 
overpaid was recouped.  In November 2005, the veteran 
submitted a statement requesting a waiver for pension 
overpayment debt.  It appears that the Committee on Waivers 
and Compromises (COWC) issued a denial letter for waiver of 
indebtedness.  Subsequently, in March 2006, the veteran 
issued what appears to be a notice of disagreement.  As 
evidence surrounding this claim is either missing or has not 
been associated with the claims and the status of this claim 
remains unclear, this matter is referred to RO and COWC for 
further action. 


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
first postservice year; is not shown to be related to 
service; and is not shown to have been caused or aggravated 
by the veteran's service-connected malaria.

2.  A heart condition was not manifested in service or in the 
first postservice year; is not shown to be related to 
service; and is not shown to have been caused or aggravated 
by the veteran's service-connected malaria.

3.  Diverticulitis and colon problems were not manifested in 
service; are not shown to be related to service; and are not 
shown to have been caused or aggravated by the veteran's 
service-connected malaria.

4.  Arthritis of multiple joints was not manifested in 
service or in the first postservice year; and is not shown to 
be related to service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, including as 
secondary to service-connected malaria.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.310 (2007).

2.  Service connection for a heart condition, including as 
secondary to service-connected malaria.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.310 (2007).

3.  Service connection for diverticulitis and colon problems, 
including as secondary to service-connected malaria. is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2007).

4.  Service connection for multiple joint arthritis is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  December 2003 and 
December 2005 letters from the RO explained what the evidence 
needed to show to substantiate the claims.  It also explained 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claims, including medical 
records, employment records or records from other federal 
agencies but that it was ultimately his responsibility to 
ensure that such records were received by VA.  After the 
veteran claimed that in the alternative, his hypertension, 
heart condition, and colon problems were related to his 
service-connected malaria, a December 2005 letter advised the 
veteran of the criteria necessary to substantiate secondary 
service connection claims and to submit any evidence in his 
possession that pertained to his claims.  The March 2004 
rating decision, a September 2005 statement of the case (SOC) 
and February 2006 supplemental SOC (SSOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.  A May 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, as the Board concludes below 
that there is a preponderance of the evidence against the 
claims, any questions as to the ratings or effective dates to 
be assigned are moot.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  The claims were thereafter 
readjudicated. See February 2006 SSOC.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required. 
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided VA medical examinations to obtain medical opinions.  
He has not identified any additional evidence pertinent to 
these claims.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

Service medical records (SMR's), including a December 1946 
separation examination, were negative for complaints, 
treatment, or diagnoses of arthritis, diverticulitis, and a 
heart disorder, including hypertension.  An October 1946 
record noted that the veteran had an amebic infection, 
intestinal asymptomatic.  A stool sample was positive for E. 
histolytica and nana cysts and trophozoites.  A subsequent 
October 1946 proctoscopy was negative and he was treated with 
carbarsone tablets for seven days.  December 1946 separation 
examination indicated that the veteran did not presently have 
malaria or syphilis.  The record listed amoebic dysentery 
(October 1946) and indicated that it was incurred while in 
military service, but that there were no present physical 
defects.  Malaria was also listed (July 1946); it was 
incurred while in military service and it was positive for 
present physical defects.   

A February 1947 rating decision granted service connection 
for malaria, and assigned a 10 percent rating effective from 
the date of discharge and denied service connection for 
residuals of amebic dysentery.  A February 1948 rating 
decision reduced the rating assigned for malaria to 0 
percent, effective April 17, 1948.  

June 1998 to January 2006 treatment records from Houston VA 
Medical Center showed treatment for coronary artery disease 
and hypertension.  A December 2003 record noted that the 
veteran had a colonoscopy in August 2003, in which 5 polyps 
were removed and the veteran was found to have 
diverticulitis.  He was treated with antibiotics.  

A February 2004 VA examination report noted that the 
veteran's military medical records were not available for 
review.  It was noted that his arthritis in his multiple 
joints existed for the past 12 years.  The condition was not 
a result of injury; it occurred chronically without injury.  
In regards to a heart condition, it was noted that the 
veteran was suffering from bypass.  The condition existed 
since 1990.  As a result of his heart condition he 
experienced angina, shortness of breath, dizziness, and 
fatigue.  The symptoms were constant.  He underwent a 
coronary bypass in 1995.  The current treatment was angina 
medication such as lisinopril, digoxin, toprol, zocor, zetia, 
and tricor.  He required continuous treatment to control this 
condition and needed medication to control angina.  He had 
hypertension since 1990.  The current symptoms included 
headaches.  For treatment, he took toprol, lisinopril, and 
digoxin.  His diverticulitis was present for the past 10 
years and he had polyps removed in the last year.  He had 
abdominal pain on the left side of his belly.  It occurred 
more than 2/3 of the year.  For his intestinal condition, he 
had diarrhea and constipation.  He reported that he had a 
fistula.  He was taking antibiotics.  Based on examination 
and clinical testing, the veteran had osteoarthritis and 
degenerative joint disease of the bilateral knees, bilateral 
shoulders, bilateral hands, bilateral feet, and the lumbar 
spine.  His heart condition was comprised of hypertension 
with cardiomyopathy.  An echocardiogram was performed and 
showed inferior and posterior akinesis with an ejection 
fraction of 30% left ventricle moderately dilated.  He was 
also diagnosed with diverticulitis.

On his November 2005 Form 9, the veteran contended that his 
service connected malaria led to other issues such as 
hypertension, a heart condition, and colon problems.  

On January 2006 VA examination, it was noted that the c-file 
was reviewed.  Past medical history included a diagnosis of 
peptic ulcer disease in 1985.  By description of the 
procedure, the veteran had an endoscopy done, but it was the 
last and only one in 1985.  He still took medication 
occasionally.  He fractured his left shoulder in 1998 and 
underwent surgery.  He had an abdominal aortic aneurysm, 
resected in 1994 and a bilateral cataractectomy in 1998.  He 
was diagnosed with diabetes mellitus in 2004.  In regards to 
the present illnesses and chief complaints, in 1990, the 
veteran was hospitalized at Houston VAMC for a myocardial 
infarction.  A cardiac catheterization revealed 2 vessel 
disease and the veteran underwent coronary artery bypass 
grafting in June 1995.  He was been followed by VA and a 
private cardiologist.  In 2000, he was seen in a private 
emergency room for angina.  He had his last cardiac 
catheterization in 2000 when he was found to have occlusion 
of two bypasses.  No stent was inserted.  The percent of 
occlusion was not known.  He was on medication.  He had 
hypertension for 12 years.  He reported that he was diagnosed 
with emphysema several years ago, but did not recall when.  

The veteran was treated in the Philippines in 1946 for 
malaria.  He indicated that he had another recurrence in 1950 
and was treated on an outpatient basis.  He did not recall 
whether any work-up concerning malaria was done or not at 
that time.  In his opinion, he had another flare-up in 1960, 
but did not seek medical help.  He had chills, fever, and 
cough.  Since then, he was never treated by a doctor for 
malaria or was never on medication.  He had a history of 
diverticulitis and colon polyps, which were removed via 
colonoscopy in 2003.  When asked how, in his opinion, his 
problems were related to malaria, he said that he was told by 
a friend, or it was suggested by the veteran's officer that 
it could be related to malaria.  After examination, the 
diagnoses included myocardial infarction, coronary artery 
disease, coronary artery bypass graft, hypertension, 
abdominal aortic aneurysm, chronic obstructive pulmonary 
disease, and smokeless tobacco use.  The examiner opined that 
these conditions were not related to malaria.  He was 
diagnosed with diverticulitis and colonic polyps were 
removed.  He took medication as needed.  A January 2006 
malaria smear revealed that no malarial parasites were seen 
on thin blood smears.    

A February 2006 rating decision continued to rate malaria as 
zero percent disabling.


III.  Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  A claimant is also entitled 
to service connection on a secondary basis when it is shown 
that a service-connected disability aggravates a nonservice- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Certain listed, chronic disabilities, including hypertension 
and heart condition, are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Hypertension and Heart Condition

Regarding direct service connection, the evidence of record 
clearly establishes that the veteran currently has 
hypertension and a heart condition (such as myocardial 
infarction and coronary artery disease status post coronary 
artery bypass surgery), as it was noted on the most recent 
January 200 VA examination.  However, the evidence does not 
show that hypertension or a heart condition became manifest 
in, or is directly related to, service.  Service medical 
records are entirely silent for any cardiovascular problems 
and the earliest medical documentation of hypertension or a 
heart condition is from 1990, approximately 53 years after 
service.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). In 
the absence of any competent evidence that hypertension or a 
heart condition became manifest in service or is otherwise 
related to service, there is a preponderance of the evidence 
against a finding of direct service connection for 
hypertension and/or a heart condition.

In the alternative, the veteran claims that his hypertension 
and heart condition were caused or aggravated by his service 
connected malaria.  In a claim seeking secondary service 
connection the requirement of disease or injury in service is 
replaced by that of a disability already service-connected to 
which the disability claimed may be related.  That 
requirement is met, as malaria is service connected.  
However, there is no medical evidence on file which provides 
a nexus between hypertension and a heart condition and the 
service connected malaria.  On January 2006 VA examination, 
the examiner specifically stated that myocardial infarction, 
coronary artery disease, coronary artery bypass graft, and 
hypertension were not related to malaria.  There is no 
competent evidence to the contrary.  As a layperson, the 
veteran is not competent to establish causation by his own 
observations/opinion.  See Espiritu, supra.  Consequently, 
the Board cannot grant secondary service connection for 
hypertension or heart condition on the basis that such 
disease was caused or aggravated by a service connected 
disability.  There is a preponderance of the evidence against 
this claim.  Accordingly, it must be denied.

B.  Diverticulitis and Colon Problems

On longitudinal review of the evidence of record, the Board 
finds that there is a preponderance of the evidence against 
the appellant's claim seeking service connection for 
diverticulitis.  Although the veteran's SMR's showed that he 
was treated for asymptomatic amoebic dysentery in October 
1946, on December 1946 separation examination, it was 
specifically noted that there were no present physical 
defects.  The medical evidence of record showed that 
diverticulitis had been diagnosed.  A December 2003 VA 
treatment record indicated that diverticulitis was diagnosed 
in August 2003, from a colonoscopy in which 5 polyps were 
removed.  However, the February 2004 VA examination indicated 
that the condition had existed for 10 years or since 1994, 
which was still approximately 47 years after service.  The 
evidence of record did not include any medical opinion that 
the current diverticulitis and colon problems were related to 
the veteran's service or that his colon problems (polyps) 
were related to his service connected malaria.  As a 
layperson, the veteran is not competent to establish 
causation by his own observations/opinion.  See Espiritu, 
supra.  In light of the foregoing, the Board concludes that 
the preponderance of the evidence is against this claim.  
Hence, it must be denied. 38 U.S.C.A. § 5107(b).
  
C.  Multiple Joint Arthritis

Arthritis of the bilateral knees, bilateral shoulders, 
bilateral hands, bilateral feet, and the lumbar spine has 
been diagnosed.  However, there is no competent (medical) 
evidence that such diseases were manifested in service, that 
multiple joint arthritis, was manifested in the veteran's 
first postservice year.  Consequently, service connection for 
such diseases on the basis that they were first manifested in 
service, and persisted, or on a presumptive basis (as chronic 
diseases under 38 U.S.C.A. § 1112) is not warranted.

To warrant direct service connection in these circumstances, 
the evidence must show that the veteran's multiple joint 
arthritis is related to an event, injury, or disease in 
service.  There is no competent (medical) evidence that 
relates these diseases to his service.  Notably, at his 2004 
VA examination, the veteran reported that the onset of this 
condition was twelve years ago (1992), which is approximately 
45 years after service.  Such a long interval between service 
and the initial known treatment for a disease is, of itself, 
a factor against a finding that the disease is service-
connected.  See Maxson, supra.   

The veteran's belief that his multiple joint arthritis is 
related to events in service, has been  considered, but is 
given little weight since he is a layperson, untrained in 
determining medical diagnosis and etiology. See Espiritu, 
supra.  From his February 2004 VA examination, the examiner 
specifically noted that the condition was not a result of 
injury; it occurred chronically without injury.  Without any 
competent medical evidence of a nexus between multiple joint 
arthritis and the veteran's active service, service 
connection is not warranted.


ORDER

Service connection for hypertension, including as secondary 
to malaria is denied.

Service connection for a heart condition, including as 
secondary to malaria is denied. 



Service connection for diverticulitis and colon problems, 
including as secondary to malaria is denied. 

Service connection for arthritis of multiple joints is 
denied. 



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


